Title: Mary Smith Cranch to Abigail Adams, 29 June 1787
From: Cranch, Mary Smith
To: Adams, Abigail


        
          Braintree June 29th 1787
          My dear Sister
        
        I have sent one Letter on Board capt Cushing but it is so long since that unless I Write again you will not feel as if you had heard from me for a long time— Cousin JQA & Billy have been at home above a week. Cousin charles was here yesterday. he came to wait upon mrs Hilliard & Daughter— your Sons are all well
        We are busy prepairing for commencment for although we do so little by way of entertainment yet their is many things wanted & much to be done. Betsy is very unwell this Summer. a dissagreable complaint in the back of her head gives her not a little trouble. she is going to try a cold bath for it—& ride a singlle Horse. She is grown very thin—
        Miss Nancy Quincy has been here a week upon a visit. She is as chearful as ever & as fond of musick. She plays upon the Harpsicord too, so that we have musick of some kind or other in some of the rooms from morning to night. She is a good girl. What a Pity that she should be older than any of our young Gentlemen—Madam Quincy is well & desires to be remember’d in the kindest manner to you—
        We have taken the dimentions of your little room & the other, but I cannot think you will cut a cloth to them Mr Adams Will be imploy’d in publick business when he returns. that house will not be large enough for you—
        Cousin JQA will want some more cotton stockings soon those he brought with him were thin & fine & will not hold on much longer. I have put three or four pair of new feet to many of them already
        Callahan is not yet arriv’d. I am all impatience to hear from you. Mr & Mrs Smith are rejoicing I hope over their little one, but my dear Sister does it not make you feel old or does it give you new Spirits?
        The news papers will give you Politicks enough but I know you want to step behind the scene & see some of the springs which gives such strange motions to the Political Machine— I have been lately viewing some of its parts— I have been visiting where I have heard every transaction of administration for two years past represented as the result of Passion. The insurgents declar’d to be a people oppress’d to death by goverment Who ought to have a pardon offer’d unask’d, without any conditions Whatever, that the late offers of pardon shakel’d as they were—were an insult to them— “Have you read mr A——s defence of the American Constitutions” “yes—mr —— had one sent him—& I like it, & so does mr —— upon the whole— he thinks in many things as mr A. does—[”] pretty cool however thought I—
        Does mr A. [talk?] of returning soon “yes madam you shall hear what he & mrs —— says about it & their opinion of the measures of goverment if you please—” I never read any thing will a better will in my Life
        “I am sorry mr —— thinks of returning, because I think he will be happier where he is—”
        This is but a part a very small part of the conversation, but I have not now time to give you more of it— M[rs. Q?] was with me & we had a warm afternoon of it
        I wish you would be so good as to send two yards of silk like the patterns I send if you can pattern them two yds of each, & send the price— I have sent the Pattern of your Gowns— your Friends are all well—sister Shaw has been poorly but was better when she wrote me— you will always remember me affectionately to mr Adams I hope & accept of the warmest affection / of your Sister
        M Cranch
      